Citation Nr: 0932842	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  04-00 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD), to include on an 
extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 
ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to 
August 1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2003 rating decision in which the RO denied 
service connection for, inter alia, PTSD, bilateral hearing 
loss, and tinnitus.  The Veteran filed a Notice of 
Disagreement (NOD) with the denial of service connection for 
PTSD and bilateral hearing loss in June 2003.

In December 2003 the RO issued a rating decision that granted 
service connection and assigned an initial 50 percent rating 
for PTSD, effective October 7, 2002 (later changed to 
November 7, 2002, by an RO decision in April 2004).

The RO issued a Statement of the Case (SOC) with regard to 
bilateral hearing loss in December 2003.  The Veteran filed a 
VA Form 9 (Appeal to the Board of Veterans' Appeals) in 
January 2004.

In January 2004, the Veteran filed an NOD with the denial of 
service connection for tinnitus.  He filed an NOD with the 
initial rating assigned for PTSD in June 2004.  The RO issued 
an SOC regarding both issues in February 2005, and the 
Veteran filed a substantive appeal as to those issues in 
March 2005.

The RO issued a Supplemental SOC (SSOC) addressing all three 
issues on appeal in September 2005.

In March 2006, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript 
of that hearing is of record.

Inasmuch as the PTSD claim involves the Veteran's 
disagreement with the initial rating assigned following the 
grant of service connection for that disability, the Board 
has characterized this claim consistent with Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  

In May 2006, the Board remanded the Veteran's claims for 
service connection to the RO, via the Appeals Management 
Center (AMC) in Washington, DC, for further action, to 
include additional development of the evidence.  

Also in May 2006, the Board denied the claim for a higher 
initial rating for PTSD.  The Veteran appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In March 2008, the Court granted the parties' Joint 
Motion for Remand, remanding the claim to the Board for 
further proceedings consistent with the Joint Motion.  

Also, after accomplishing further action on the claims for 
service connection, the AMC continued the denial of each 
claim (as reflected in an April 2009 SSOC), and returned 
these matters to the Board for further consideration.

For the reasons expressed below, the matters on appeal (to 
include the claim for initial rating that has been expanded 
to include extra-schedular consideration) are being remanded 
to the RO, via the AMC in Washington, DC.  VA will notify the 
Veteran when further action, on his part, is required. 


REMAND

In light of points raised in the Secretary's motion for 
remand, and the Board's review of the claims file, further RO 
action on the claim for a higher rating is warranted.  
Likewise, the Board finds that further RO action on the 
claims for service connection is also warranted, even though 
such will, regrettably, further delay an appellate decision 
on these matters.  

First addressing the claim for higher initial rating, as 
noted in the Joint Motion, September 2005 examination report 
includes notation to the effect that the Veteran only works 
occasionally and at a fairly low level.  In that report, the 
examiner also noted that the Veteran does not work because of 
irritability and anger, which becomes evident during business 
interactions.  Because one of the factors for consideration 
in determining whether the procedures are invoked for 
assigning a higher rating on an extra-schedular basis is 
marked interference with employment, the parties suggest that 
the cited evidence raises the question of the Veteran's 
entitlement to a higher rating under 38 C.F.R. § 3.321(b).  
See Colayong v. West, 12 Vet. App. 524, 536 (1999).  

While the SOC and SSOC includes citation to the provisions of 
38 C.F.R. § 3.321(b), the RO provided no meaningful 
discussion or consideration of whether the record presents a 
basis for assigning a higher rating on an extra-schedular 
basis.  Given the procedure for assigning such a rating, and 
to avoid any prejudice to the Veteran by the Board's 
consideration of this matter, remand for such RO 
consideration, in the first instance, is warranted.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In the Joint Motion, the parties also indicated that the 
record may raise the matter of the Veteran's entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disability (TDIU) on an extra-
schedular basis.  On remand, the RO should consider whether 
the Veteran or the evidence has informally raised a claim for 
a TDIU, and if so, should take appropriate action on such a 
claim .  

As regards the claims for service connection, the Board notes 
that a remand by the Board confers upon the veteran, as a 
matter of law, the right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the May 2006 remand, the Board directed the RO to obtain a 
medical opinion as to whether it was at least as likely as 
not that any current bilateral hearing loss or tinnitus was 
medically related to the Veteran's active military service, 
to particularly include noise exposure as a swift boat 
gunner.  This opinion was to be obtained from an 
otolaryngologist (ear, nose, and throat (ENT) physician). 

However, in October 2006, the Veteran was evaluated by the 
same audiologist who had previously evaluated him, and did 
not undergo examination by a physician, as requested.  Now, 
the record includes conflicting audiologist opinions, despite 
the fact that the Board determined that a medical opinion is 
necessary.  As the previously requested medical nexus opinion 
still has not been obtained, another remand of these matters 
is warranted.  

Accordingly, after obtaining the results of audiometry and 
speech discrimination testing (to confirm each current 
disability), the RO should arrange for the Veteran to undergo 
VA ENT examination, by appropriate physician, at a VA medical 
facility.  The Veteran is hereby advised that failure to 
report to the scheduled testing and/or examination, without 
good cause, may well result in denial of the claims for 
service connection for bilateral hearing loss and for 
tinnitus (as the original claims will be considered on the 
basis of the evidence of record).  See 38 C.F.R. § 3.655 
(2008).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the Veteran fails to 
report to the scheduled testing and/or examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the date and time of the 
appointment(s) sent to him by the pertinent VA medical 
facility.

Further, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claims on 
appeal.  The notice letter to the Veteran should explain that 
he has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  The 
RO's  adjudication of the claim for higher initial rating 
should include continued consideration of whether "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found), pursuant to 
Fenderson (cited to above)l is appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should consider whether the 
Veteran or the evidence has raised an 
informal claim for a TDIU, to include on 
an extra-schedular basis.  If so, the RO 
should undertake appropriate action, to 
include furnishing the Veteran with a 
formal application for a TDIU. 

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
Veteran's response has expired, the RO 
should arrange for the Veteran to undergo 
VA ENT examination, by a physician, at a 
VA medical facility.  The entire claims 
file must be made available to the 
physician designated to examine the 
Veteran, and the examination report should 
include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies (to 
include audiometry, and speech 
discrimination testing, for each ear) 
should be accomplished and made available 
to the physician prior to completion his 
or her report, and all clinical findings 
should be reported in detail.

Based on the audiometry test results, the 
examiner should specifically indicate, 
with respect each ear, whether the Veteran 
currently has hearing loss to an extent 
recognized as a disability for VA purposes 
(i.e., an auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz of 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC Test of less than 94 
percent.) The examiner should also 
specifically indicate whether the Veteran 
currently suffers from tinnitus.
Then, with respect to each diagnosed 
disability, the examiner should render an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability) that the diagnosed 
disability is the result of in-service 
injury or disease, to particularly include 
alleged in-service noise exposure as a 
swift boat gunner.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the  conclusions 
reached, in a printed (typewritten) 
report.

5.  If the Veteran fails to report to the 
scheduled testing and/or examination, the 
RO must obtain and associate with the 
claims file (a) copy(ies) of any notice(s) 
of the date and time of the testing and/or 
examination sent to the Veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
service connection for bilateral hearing 
loss and for tinnitus, as well as the 
claim for an initial rating in excess of 
50 percent for PTSD, to include on an 
extra-schedular basis pursuant to 
38 C.F.R. § 3.321(b), in light of all 
pertinent evidence and legal authority.  
In adjudicating the claim for higher 
rating, the RO should consider whether 
staged rating, pursuant to Fenderson 
(cited to above), is warranted.  

If appropriate, the RO should also 
adjudicate a claim for a TDIU, to include 
on an extra-schedular basis.

8.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

